Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-15, 17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Obradovic et al., US 2015/0243756 in view of Hao et al., US 6475868. 
Regarding claim 1, Obradovic teaches (figs. 1-13 and related text) a semiconductor device, comprising: at least one active pattern (120) on a substrate (100); at least one gate electrode (216) intersecting (fig. 1) the at least one active pattern (120); source/drain regions (160) on the at least one active pattern (120), the source/drain regions being on opposite sides of the at least one gate electrode (fig. 2 for example); a barrier layer (140) between at least one of the source/drain regions and the at least one active pattern (fig. 2), the barrier layer (140) being at least on bottoms of the source/drain regions (160,fig. 2); and spacers (250, fig. 13) on opposite sidewalls of the at least one gate electrode (216), at least one of the spacers (250) overlapping and directly contacting a topmost surface of the barrier layer (240, fig. 13).
Obradovic does not explicitly teach that the barrier layer includes oxygen.
In related art Han teaches (fig. 8 and related text) the use of barrier layer (8a/8b) formed on the bottoms of the source/drain regions, where the barrier layer includes oxygen (col. 7, lines 59-67 and col. 
Obradovic and Han are analogous art because they both are directed transistor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Obradovic with Han because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify the device of Obradovic to include oxygen in the barrier layer as taught by Han in order to enable the formation of reliable submicron-dimensioned and/or CMOS transistor devices with reduced source/drain junction-to-substrate capacitance (col. 8, lines 27-30). 
  Regarding claim 2, Obradovic as modified by Han teaches the barrier layer (140) is between each one of the source/drain regions (160) and the at least one active pattern (120), the barrier layer (140) being conformal along each of the bottoms of the source/drain regions (160, fig. 13).  
Regarding claim 3, Obradovic as modified by Han teaches the at least one active pattern includes recesses (refer to figs. 7-8), the source/drain regions (160, fig. 10) being in the recesses, and the barrier layer is conformal along an entirety of each of the recesses (fig. 10). Although, Obradovic as modified by Han teaches the claimed recesses, it is noted the final structure does not require recesses.  
Regarding claim 4, Obradovic as modified by Han teaches the barrier layer (140) completely separates each source/drain (160) region from the at least one active pattern (120).
Regarding claim 5, Obradovic as modified by Han teaches the barrier layer (140) extends continuously along the bottoms and corresponding sidewalls of each of the source/drain regions (fig. 13).  
Regarding claim 6, Obradovic as modified by Han teaches the barrier layer (8a/8b, Han) is a silicon oxide layer (col. 7, lines 59-67 and col. 8, lines 1-13) separating each one of the source/drain regions (6a/6b, Han) from the at least one active pattern (10, Han).

Parameters such thickness a barrier layer in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust modified structure of Obradovic and Han as claimed in order to in order to enable the formation of reliable submicron-dimensioned and/or CMOS transistor devices with reduced source/drain junction-to-substrate capacitance (col. 8, lines 27-30). 
Regarding claim 11, Obradovic as modified by Han teaches the at least one active pattern is a finFET pattern (Obradovic, figs. 6-13). 
  Regarding claim 12, Obradovic as modified by Han teaches the barrier layer (140, Obradovic) is only between some of the source/drain regions and the at least one active pattern (fig. 13).  
Regarding claim 13, Obradovic teaches (figs. 1-13 and related text)  a semiconductor device, comprising: at least one active finFET (120) pattern on a substrate (100); at least one gate electrode (216) intersecting the at least one active finFET pattern (120); source/drain regions (160) on the at least one finFET pattern (120), the source/drain regions (160) being on opposite sides of the at least one gate electrode (216); a barrier layer (140) between each one of the source/drain regions (160) and the at least one finFET pattern (120), the barrier layer (140) being conformal along bottoms of the source/drain regions (160); and spacers (250) on opposite sidewalls of the at least one gate electrode (216), at least one of the spacers (250) overlapping and directly contacting a topmost surface of the barrier layer (140).
In related art Han teaches (fig. 8 and related text) the use of barrier layer (8a/8b) formed on the bottoms of the source/drain regions, where the barrier layer includes oxygen (col. 7, lines 59-67 and col. 
Obradovic and Han are analogous art because they both are directed transistor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Obradovic with Han because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify the device of Obradovic to include oxygen in the barrier layer as taught by Han in order to enable the formation of reliable submicron-dimensioned and/or CMOS transistor devices with reduced source/drain junction-to-substrate capacitance (col. 8, lines 27-30).  
Regarding claim 14, Obradovic as modified by Han teaches the barrier layer (140) is conformal along bottoms and corresponding sidewalls of each of the source/drain regions (160, fig. 13).  
Regarding claim 15, Obradovic as modified by Han teaches the barrier layer (140) is continuous along an entire interface between each of the source/drain regions (160) and the at least one active finFET pattern (120, Obradovic).  
Regarding claim 17, Obradovic as modified by Han teaches the barrier layer (140) is directly between each of the source/drain regions (160) and the at least one active finFET pattern (120).
Regarding claim 30, Obradovic as modified by Han teaches the barrier layer is a silicon oxide.
Obradovic as modified by Han does not explicitly the silicon oxide layer has a thickness of about 2 angstroms to about 5 angstroms.  
 Parameters such thickness a barrier layer in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust modified structure of Obradovic and Han as claimed in order to in order to 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 11-15, 17 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653.  The examiner can normally be reached on 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811